Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darron Jermaine Jones appeals the district court’s order granting Defendant Cranford’s motion to dismiss Jones’ 42 U.S.C. § 1988 (2012) action against Cran-ford. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jones v. Cranford, No. 3:15-cv-00028-FDW (W.D.N.C. Aug. 24, 2016). We deny Jones’ motion for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED